UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2015 Evermore Global Value Fund Table of Contents Shareholder Letter & Management Discussion of Fund Performance 1 Sector Allocation 12 Expense Example 13 Schedule of Investments 15 Statement of Assets and Liabilities 20 Statement of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 30 Additional Information 45 Privacy Notice 46 Evermore Global Value Fund Elements of Our Special Situations Approach to Investing At Evermore Global Advisors, we employ a special situations approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking To Generate Value . • Catalyst-Driven Investing.We do more than pick cheap stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on the performance of a business (and its stock price) over time. Supporting Our Approach . • Original Fact-Based Research.We do not rely on sell-side brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. • Business Operating Experience.Our senior team has hands-on business operating experience, including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. • A Global Network of Strategic Relationships.Over the past 25 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. • Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. • Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . • Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. • Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). • Investing in Merger Arbitrage and Distressed Situations.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. • Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk, and will also take short positions in merger/arbitrage situations, as well as to take advantage of deteriorating company fundamentals. • Managing Cash Levels.We may hold significant cash positions in order to have “dry powder” for new investments, or when there is an absence of opportunities that will meet our strict criteria for investment. 2 Evermore Global Value Fund A Letter from the Portfolio Manager David Marcus Portfolio Manager Dear Shareholder: The Fund got off to a strong start in 2015, outpacing many of its Morningstar World Stock funds peer group, as well as its benchmarks.For the six months ended June 30, 2015, Institutional Class shares (EGVIX) of the Evermore Global Value Fund (“Fund”) were up 10.50% vs. 1.43% for the HFRX Event Driven index and 2.66% for the MSCI ACWI Index. Six Months Ending June 30, 2015 The first half of 2015 brought a mix of positive and negative macro developments.In the first quarter, global macro developments were plentiful, significant, and mostly positive.First, the Euro/USD exchange rate hit multi-year lows and declined 11.2% to 1.075 at the end of the first quarter, which was good news for those European companies that are major exporters of goods and services.Second, oil also hit multi-year lows, producing cost savings for industrial companies globally.Third, the European Central Bank (“ECB”) announced a 1.3 trillion Euro ($1.45 trillion) quantitative easing (“QE”) program and increased its 2015 European Union (“EU”) Gross Domestic Product (“GDP”) growth target from 1.0% to 1.5%.We believe this program could produce the same type of multi-year positive results for European markets as the Federal Reserve’s QE program produced for U.S. markets.Finally, ECB President Mario Draghi stated that most indicators suggested that a sustained Eurozone recovery has taken hold.On the negative front, the anti-austerity, radical leftist Syriza party swept to victory in the January Greek elections, once again bringing into question whether Greece would leave the Eurozone.As a result, Greek markets were extremely volatile during the quarter.Another major event during the quarter was the Swiss National Bank’s sudden move to remove its floor of 1.20 on the 3 Euro/Swiss franc exchange rate.This caused a significant decline in prices of some Swiss companies, which we sought to take advantage of. The second quarter brought volatility across most major markets.The Greek debt crisis once again reared its ugly head, taking a toll on global stock markets at the end of the second quarter.China was an exceedingly volatile market, where indices seesawed, and many experienced a near 20% drop during the quarter.According to a July 5, 2015 article in The New York Times, since peaking on June 12th, more than $2.7 trillion in market value evaporated from the Chinese equity markets in just a few short weeks.In Europe, there continued to be positive macro developments in the region, including the ECB’s announcement that it would accelerate its QE program and generally stronger economic data across the Eurozone. Our Take on Greece As we have communicated on many occasions, we like to always conduct our own original fact-based research and not rely on news headlines, sell-side research or what the pundits might be saying.So, one of our senior research analysts and I went to Greece in April to assess the situation.We met with brokers, economists, and over one and a half dozen companies, including banks.Our conclusion after the trip was that Greece was headed for additional volatility and, as a result, we decided to exit our one Greek position – OPAP SA. Greece dominated the headlines at the end of the second quarter and into the third.Greek Prime Minister Tsipras was unable to negotiate a deal with creditors to his government’s satisfaction; he then called for a referendum on the creditors’ bailout terms; Greece defaulted on repayment of €1.55 billion to the International Monetary Fund (“IMF”); and Tsipras got his wish on the referendum when 61% of voting Greek citizens voted “No” to creditors’ bailout terms.At the beginning of July, Greece slid further into crisis as banks and the stock market closed pending resolution with the European Central Bank (“ECB”), IMF and other Euro Zone consortiums that hold the cards for its future.Although an agreement was finally announced in July, we do not believe that Greece will actually be able to comply with the terms of the deal.However, this reprieve should give Greece a chance to restart their economy and have time to find ways to fine tune the deal with the rest of Europe. Portfolio Construction and Activity As of June 30, 2015, the Fund continued to maintain a large percentage of its assets in European special situations, as we believe the region continues to offer the best investment opportunities.As of June 30, 2015, the Fund’s geographic breakdown (as a percent of total net assets) was as follows: Region % Net Assets Europe 58.15% U.S. 18.34% Asia 12.23% Cash & Equivalents 11.28% 4 We believe an understanding of how the portfolio breaks down from a strategy classification standpoint helps present an informative picture of our concentrations.As shown in the chart below, the portfolio has its highest weighting in companies going through restructurings and/or recapitalizations, followed by what we call “Compounders” – companies that often are family-controlled and have historically compounded their stock prices at attractive rates over many years. Strategy Classification % Net Assets Restructuring/Recap 41.74% Breakup/Spinoff 12.27% Merger/Arbitrage 0.00% Liquidation 4.84% Compounder 16.45% Other Special Situations 13.46% Other (Cash, Options, Hedges, etc.) 11.24% We met with dozens of company management teams during the first half of the year, both in the U.S. and abroad, and continued to find the majority of new opportunities in Europe.As evidenced in recent corporate earnings reports and regulatory filings, European economies and companies alike continued to make slow, but steady progress. The Fund was quite active in the first six months of the year.We sold positions that either hit our intrinsic value estimates or that we decided to move on from in order to take advantage of better opportunities.Of the 12 new companies in which the Fund invested, 7 were European, 4 were U.S., and 1 was Asian. Catalysts were at work across our portfolio during the first half of 2015.These catalysts included the merger between Alliant Technology and Orbital Sciences, which led to the Vista Outdoor spinoff; Maire Tecnimont selling its interest in its Biolevano biomass power plant; ThyssenKrupp selling its VDM alloys business; Vivendi disclosing that it boosted its stake in Telecom Italia to 14.9% and that it was not ruling out increasing its stake further; and CK Hutchison Holdings spinning off its property-related business, CK Property, which the Fund now also owns. Portfolio Review The Fund’s top 10 positions as of June 30, 2015 were: Issuer Name Country % Net Assets Hawaiian Electric Industries, Inc. U.S. 5.86% Vivendi SA France 5.07% NN Group NV Netherlands 4.36% Bolloré SA France 4.15% Lifco AB – B Shares Sweden 4.14% CFE Belgium 3.77% ING Groep NV Netherlands 3.70% Fomento de Construcciones y Contratas SA Spain 3.55% Ambac Financial Group, Inc. (common and warrants) U.S. 3.42% Marine Harvest ASA Norway 3.40% 5 The top ten issuer positions represented 41.4% of the Fund’s net assets.Below please find short summaries of several of the top 10 positions. Our position in Hawaiian Electric Industries is a bit misleading.At June 30, 2015, the Fund also had a short position (-4.66% of net assets) in NextEra Energy Inc., which is planning to merge with Hawaiian Electric.The merger is subject to approval from the Hawaii Public Utilities Commission (PUC).At the closing of the merger, Hawaiian Electric will be distributing to shareholders shares in its wholly-owned bank subsidiary, Hawaii ASB.We saw an interesting arbitrage opportunity with this merger to buy Hawaiian Electric and short NextEra to cheaply create the Hawaii ASB spin-off before the distribution to shareholders actually happens.While other Hawaiian banks trade at from 1.5 to 2.5 times book value, we are creating Hawaii ASB just below 1 times book value (50% discount to our estimate of intrinsic value).The biggest risk to this investment is that the Hawaii PUC does not approve the merger. Vivendi is a break-up, and refocusing story. The company has undergone a major transformation from a disparate, undermanaged group of telecom and media assets into a smaller, more focused media powerhouse. We believe Vivendi is led by extremely aggressive and talented management, including Chairman Vincent Bolloré, who is the largest single shareholder in Bolloré SA (another Fund holding).Over the past two years, the company has gone from being highly levered to one with a net cash position.The company has announced that it will make special dividend payments in 2015 and 2016. Ambac, a U.S.-based insurer, saw its stock decline significantly during the quarter.Much of this was tied to the negative reactions to the headlines about Puerto Rico debt risk.In late June, the governor of Puerto Rico unexpectedly announced that the commonwealth would be unable to repay its municipal debt obligations, which resulted in all municipal insurers selling off precipitously.Our view is that Ambac has more than sufficient claims-paying resources, which exclude the potential recoveries stemming from the ongoing litigation assets, to pay future Puerto Rico obligations.A substantial portion of Ambac’s Puerto Rico exposures are senior, long-dated maturities with no acceleration rights on the insured bonds without Ambac’s explicit consent.We took advantage of the weakness and added to our Ambac position at a significant discount to our estimate of intrinsic value. Marine Harvest, based in Norway, is the world’s largest producer of Atlantic salmon. We believe Marine Harvest will use any market disruptions (and its strong balance sheet) to its advantage through further consolidation of a fragmented industry.In addition, we believe further acquisitions and a proactive move toward vertical integration will collectively serve as catalysts to mute the cyclical nature of the business and create structural cost advantages relative to peers.In our opinion, Marine Harvest has a shareholder friendly, best-in-class management team and counts Norwegian billionaire, John Fredriksen, as its largest shareholder.Shares trade at less than 10 times our estimate of forward earnings and offer nearly a 10% dividend yield. 6 Closing Thoughts Given the dramatic strength in the dollar vs. all major currencies, I would like to remind you that we have always hedged our currency exposure. My view has always been that we are stock pickers – not FX speculators. By hedging our currency exposure, we are not making a currency call – if you in fact do not hedge, you are actually making a currency call.Our goal is to negate the portfolio level exposure that we have as a dollar denominated fund. The first half was a nice start to the year. When we look at opportunities around the world, we continue to believe the most compelling special situations are in Europe first and foremost and then here in the U.S.We are seeing one-off opportunities in Asia as well.It is still early days in Europe. There will likely continue to be volatility, but we believe the values are there and we will continue to focus on taking advantage of the breakups, spin-offs and various restructuring situations that we believe will add the most value for our investors. As I have done for the past 18 years, I attended the Berkshire Hathaway annual meeting in Omaha in early May.I go to spend time with old friends from other investment management firms, share ideas, but particularly to hear some new words of wisdom from Warren Buffett and Charlie Munger.As always, Charlie Munger had some great one-liners – with respect to including certain countries in the Euro:“You shouldn’t create a partnership with your drunken, shiftless brother-in-law,” and with respect to activist investors:“I’m trying to think of any activists I’d like to marry into the family.”Funny stuff. But, two of my major takeaways from the meeting were Buffett’s thoughts on Europe and the requisite attributes of his CEO successor. With respect to Europe, Buffett spoke about what he perceived as an opportunity to cheaply buy assets in Europe.He said that he thought there may be bargains found in Europe as compared to the United States.Berkshire recently acquired a German motorcycle apparel and accessories retail company and intimated there may be more buying on the Continent to come in saying, “I will predict we buy at least one German company in the next five years.” When Buffett was questioned about the attributes a successor would need to take over as CEO of Berkshire, Buffett responded that the job requires more than investing expertise:“I would not want to put someone in charge of Berkshire with only investing experience and not any operational experience,” he said, adding that he learned a lot in his operational experience that he wouldn’t have learned if he’d stayed in investments all his life. He surmised that it would be optimal to have a CEO who had dual experience in both.Like Buffett, we strongly believe that our extensive business operating experience gives us an investing edge. Interestingly, renowned distressed debt investor Howard Marks also recently spoke about the investment opportunities he is seeing in Europe.He echoed Buffett’s (and our) views that there are European opportunities that may offer better risk-adjusted returns than those in the U.S.Many other professional investors have also come off 7 the sidelines and are finally beginning to see what we have seen for the past several years – that investment opportunities are rich on the European continent.We are busier than ever researching these opportunities, as well as others around the globe, and continue to see an extremely robust environment for the types of investments that we focus on. Finally, one last important Fund update.We are very pleased to announce that we decided to go back to our roots in the mutual fund industry and offer only no-load classes of shares, so as of May 1, 2015, we removed the sales load from our former Class A shares, which are now called “Investor Shares.”Our former Class I shares are now called “Institutional Shares.” We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 8 Management’s Discussion of Fund Performance The Evermore Global Value Fund got off to a strong start in 2015, outpacing many of the funds in itsMorningstar World Stock peer group, as well as its benchmarks.For the six months ended June 30, 2015, Institutional Class shares (EGVIX) of the Evermore Global Value Fund (“Fund”) were up 10.50% vs. 1.43% for the HFRX Event Driven index and 2.66% for the MSCI ACWI Index. The largest issuer contributors and detractors to Fund performance for the six months ended June 30, 2015 were: Top Contributors Top Detractors Maire Tecnimont S.p.A. (Italy) Ambac Financial Group, Inc. (U.S.) ING Groep NV (Netherlands) Fomento de Construcionnes y Contratas SA (Spain) Vista Outdoor Inc. (U.S.) OPAP SA (Greece) Universal Entertainment Corp. (Japan) Sevan Drilling ASA (Norway) Deutsche Office AG (Germany) Gramercy Property Trust (U.S.) Below please find our thoughts on several of the aforementioned top contributors and leading detractors.We took advantage of weakness during the period by opportunistically adding to many of our positions. We initiated our position in Maire Tecnimont (“MT”) in Q1 2014.MT is a €890 million ($992 million) market cap engineering, procurement and construction company based in Italy.Despite current market conditions, the company has consistently generated strong cash flows, improved margins and secured new orders.Management continues to dispose non-core assets and announced plans in Q1 to sell a minority stake in its wholly-owned subsidiary, Stamicarbon, the market leader in the development and licensing of urea technology.We believe this sale will showcase the lesser-known “hidden gem” buried inside the company and further crystallize the intrinsic value, which we estimate at €3.50.With the remaining non-core asset sales, recent settlement proceeds from an arbitration tied to a legacy project and cash flows from operations, we believe the company can accelerate its debt repayment and achieve a net cash balance sheet by the end of the year. We synthetically created our Vista Outdoor position in Q4 2014, prior to its official spinoff from Alliant Techsystems Inc. in February 2015.The spinoff occurred simultaneously with the merger of Alliant and Orbital Sciences Corp., and our position was established by purchasing shares of Alliant and shorting shares of Orbital in accordance with the terms of the merger.At the time of entry, we believed fears regarding the deterioration of Vista’s end markets were overblown.Further, it was apparent to us that the implied price of Vista had become detached from its fundamentals.Instead, Vista’s pre-spin price seemed to be the indiscriminately-determined byproduct of share price gyrations of both Alliant and Orbital.At our cost 9 basis, we created Vista, a market leader in a high quality and capital light industry, for 9 times our estimate of forward free cash flow, and well below our “Base Case” NAV estimate of $44.Beyond the high quality of the business and bargain price, we believed we were hedged on the downside given Vista’s under-levered balance sheet (a rarity among spinoffs), the high caliber of management, and what we estimated to be potentially limited losses should the merger have fallen through. Vista Outdoor illustrates the value of our flexible and opportunistic approach to investing.If we were restricted from taking short positions in securities, we would not have been able to create Vista so cheaply.Finding severely mispriced securities with actionable catalysts is a challenge.Thus, having as many tools in our toolbox to help uncover such situations is invaluable to our efforts.We exited this position during the first quarter. Shares in Universal Entertainment were up approximately 53.7% during the first half of 2015.With a market cap of ¥221.9 billion ($1.8 billion), Universal is one of the leading developers and manufacturers of pachinko gaming machines in Japan.The underlying core pachinko business continues to generate strong cash flows, which allowed the company to declare and pay both a ¥15 ($0.12) per share ordinary dividend and a ¥30 ($0.25) per share special dividend in the second quarter.We continued to have high conviction even at these current levels, which are underpinned by our views on a potential favorable judgment on the litigation with Wynn Resorts, aggressive management, an overcapitalized balance sheet, free optionality in the Philippines casino, and an unprecedented governmental push for better corporate governance.We believe Universal remains significantly undervalued, trading in excess of a 40% discount to our intrinsic value estimate. Ambac, a $730 million market cap US-based insurer, saw its stock decline significantly during the second quarter.Much of this was tied to the negative reactions to the headlines about Puerto Rico debt risk.In late June, the governor of Puerto Rico unexpectedly announced that the commonwealth would be unable to repay its municipal debt obligations, which resulted in all municipal insurers selling off precipitously.Our view is that Ambac has more than sufficient claims-paying resources, which exclude the potential recoveries stemming from the ongoing litigation assets, to pay future Puerto Rico obligations.A substantial portion of Ambac’s Puerto Rico exposures are senior, long-dated maturities with no acceleration rights on the insured bonds without Ambac’s explicit consent.We took advantage of the weakness and added to our Ambac position. Despite reporting its first quarter of profitability in 10 quarters and being awarded a large contract to build a Panama City subway line in May, Fomento de Construcionnes y Contratas (FCC), the Spain based concessions and construction conglomerate, was one of our largest detractors to performance in the first half of 2015.The company completed a major financial restructuring in late 2014 that reduced its debt by 20% and refinanced the remainder at more favorable terms.Net Debt/EBITDA went from 8.3 times at the end of 2013 to 5.6 times at the end of 2014.Although the company remains highly levered, the debt was restructured so 72% of the maturities were pushed 10 to 2018 and beyond.As part of this restructuring, Carlos Slim, the Mexican billionaire and value creator, acquired a 25.6% stake in the company.We believe that Slim’s involvement, along with continued non-core asset sales, additional focus on operational improvements, and improving business fundamentals, position the company’s common equity well to reach our intrinsic value target. As of June 30, 2015, the Fund had approximately 11.28% of its net assets in cash and equivalents. Opinions expressed are those of Evermore Global Advisors and are subject to change, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. While the Fund is no load, management fees and other expenses still apply.Please refer to the prospectus for further details. Mutual fund investing involves risk. Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investing in smaller companies involves additional risks such as limited liquidity and greater volatility.The Fund may make short sales of securities, which involve the risk that losses may exceed the original amount invested in the securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities.Due to the focused portfolio, the fund may have more volatility and more risk than a fund that invests in a greater number of securities. Additional special risks relevant to the fund involve derivatives and hedging. Please refer to the prospectus for further details. Please refer to the Schedules of Investments for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index (MSCI AWCI) is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax. The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. Hedge Fund Research, Inc. (HFR) utilizes a UCITSIII compliant methodology to construct the HFRX Hedge Fund Indices. The methodology is based on defined and predetermined rules and objective criteria to select and rebalance components to maximize representation of the Hedge Fund Universe. The HFR Event-Driven (Total) Index is being used under license from Hedge Fund Research, Inc. which does not approve or endorse Evermore Global Value Fund. It is not possible to invest directly in an index. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Market Cap is the market price of an entire company, calculated by multiplying the number of shares outstanding by the price per share. Intrinsic value is the price a reasonable buyer would pay for all of a company’s assets.Discount to intrinsic value is calculated by dividing the market price of a company’s stock by its intrinsic value and then subtracting 1. Net Debt is a company’s long term debt less its cash and equivalents.EBITDA is earnings before interest, taxes, depreciation and amortization is an approximate measure of a company’s operating cash flow based on data from the company’s income statement.Free cash flow is a measure of how much cash a business generates after accounting for capital expenditures. Please note that the following exchange rates were used to convert the foreign currencies discussed in this document (as of 6/30/15):Euro (1.1148520591) and Japanese Yen (0.0081709360). Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC.Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC and U.S. Bank N.A. 11 Evermore Global Value Fund SECTOR ALLOCATION* as a Percentage of Net Assets at June 30, 2015 (Unaudited) * Includes investments in securities and securities sold but not yet purchased. # Cash equivalents and other assets less liabilities. 12 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2015 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/15 – 06/30/15). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds. 13 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2015 (Unaudited), Continued To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/15 6/30/15 1/1/15 – 6/30/15* Investor ClassActual Investor Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense and dividend expense on securities sold short, of 1.59% for Investor Class shares and 1.34% for Institutional Class shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 14 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS – 87.6% Asset Management & Custody Banks – 3.9% Voya Financial, Inc. (United States) $ SC Fondul Proprietatea SA (Romania) Casinos & Gaming – 2.6% Universal Entertainment Corp. (Japan) Construction & Engineering – 9.8% Compagnie d’Enterprises (Belgium)1 Fomento de Contrucciones (Spain)*1 Maire Tecnimont SpA (Italy)*1 Diversified Financial Services – 3.7% ING Groep NV (Netherlands)1 Diversified Telecommunication Services – 5.8% Telecom Italia SpA (Italy)*1 AINMT AS (Norway)*2 Electric Utilities – 5.9% Hawaiian Electric Industries1 (United States) Energy Equipment & Services – 0.2% Sevan Drilling AS (Norway)* Food Products – 3.4% Marine Harvest ASA (Norway) General Merchandise Stores – 2.0% Retail Holdings NV (Hong Kong)2 Health Care Providers & Services – 4.1% Lifco AB (Sweden) Household Durables – 1.5% Delclima (Italy) Industrial Conglomerates – 9.3% Bollore SA (France)1 CK Hutchinson Holdings Ltd (Hong Kong) K1 Ventures Ltd. (Singapore) Insurance – 7.1% NN Group NV (Netherlands)1 Ambac Financial Group, Inc.1 (United States)* Life Sciences Tools & Services – 2.2% Enzo Biochem Inc. (United States)* Media – 7.4% Promotora de Informaciones (Spain)* Promotora De Informaciones SA – (Spain) ADR* Vivendi SA (France)1 The accompanying notes are an integral part of these financial statements. 15 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited), Continued Shares Value Metals & Mining – 5.2% Schmolz + Bickenbach AG (Switzerland)* $ ThyssenKrupp AG (Germany) Multi-line Insurance – 2.6% American International Group,Inc. (United States) Oil, Gas & Consumable Fuels – 2.0% Par Petroleum Corp. (United States)* Other Diversified Financial Services – 2.4% Ackermans & van Haaren NV (Belgium) Real Estate Management & Development – 5.0% Cheung Kong Property Holdings Ltd (Hong Kong)* Magnolia Bostad AB (Sweden)* Selvaag Bolig AS (Norway) Road & Rail – 1.5% Nobina AB (Sweden)* TOTAL COMMON STOCKS (Cost $233,900,231) PARTNERSHIPS & TRUSTS – 5.2% Real Estate Investment Trusts – 5.2% Gramercy Property Trust, Inc. (United States) WP GLIMCHER Inc. (United States) Saltangen Property (Sweden)2 TOTAL PARTNERSHIPS & TRUSTS (Cost $13,193,380) WARRANTS – 0.8% Diversified Financial Services – 0.1% Alpha Bank AE, Expiration: December, 2017, Exercise Price $0.45 (Greece) Hellenic Financial Stability Fund, Expiration: January, 2018, Exercise Price $1.73 (Greece) Insurance – 0.7% Ambac Financial Group, Inc., Expiration: April, 2023, Exercise Price $16.67 (United States)* TOTAL WARRANTS (Cost $4,157,692) The accompanying notes are an integral part of these financial statements. 16 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited), Continued Contracts Value CALL OPTIONS PURCHASED – 0.0% Hedges – 0.0% CurrencyShares Japanese Yen Trust, Expiration: January, 2016, Strike Price $85.00 (United States)3 $ CurrencyShares Swiss Franc Trust, Expiration: December, 2015, Strike Price $110.00 (United States)3 SPDR Gold Trust, Expiration: September, 2015, Strike Price $118.00 (United States)3 iShares TIPS Bond, Expiration: December, 2015, Strike Price $115.00 (United States)3 iShares 20+ Year Treasury Bond ETF, Expiration: January, 2016, Strike Price $130.00 (United States)3 iShares 1-3 Year Treasury Bond ETF, Expiration: December, 2015, Strike Price $85.00 (United States)3 77 SPDR Gold Trust, Expiration: January, 2016, Strike Price $128.00 (United States)3 Multi-line Insurance – 0.0% Genworth Financial, Inc., Expiration: January, 2016, Strike Price $15.00 (United States)3 TOTAL CALL OPTIONS PURCHASED (Cost $1,115,408) PUT OPTIONS PURCHASED – 0.1% Hedges – 0.1% SPDR Select Sector Fund – Utilities, Expiration: January, 2016, Strike Price $40.00 (United States) CurrencyShares Euro Currency Trust, Expiration: January, 2016, Strike Price $103.00 (United States) iShares National AMT-Free Muni Bond, Expiration: November, 2015, Strike Price $105.00 (United States) iShares Silver Trust, Expiration: January, 2016, Strike Price $14.00 (United States) 5 SPDR S&P 500, Expiration: January, 2016, Strike Price $202.00 (United States) TOTAL PUT OPTIONS PURCHASED (Cost $196,381) The accompanying notes are an integral part of these financial statements. 17 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENT – 4.2% Money Market Fund – 4.2% Invesco Liquid Assets Portfolio – Institutional Class, 0.110%4 $ TOTAL SHORT-TERM INVESTMENT (Cost $11,657,242) TOTAL INVESTMENTS IN SECURITIES – 97.9% (Cost $264,220,334) Other Assets in Excess of Liabilities – 2.1% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADRAmerican Depositary Receipt 1 All or a portion of this security was segregated as collateral for forward currency contract. 2 Affiliated company as defined by the Investment Company Act of 1940. 3 100 shares per contract. 4 Seven-day yield as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. SCHEDULE OF SECURITIES SOLD BUT NOT YET PURCHASED at June 30, 2015 (Unaudited) Shares Value SECURITIES SOLD BUT NOT YET PURCHASED COMMON STOCKS – 5.0% Oil, Gas & Consumable Fuels – 0.3% Statoil ASA (Norway) $ Electric Utilities – 4.7% NextEra Energy Inc. (United States) TOTAL SECURITIES SOLD BUT NOT YET PURCHASED (Proceeds $14,574,833) $ The accompanying notes are an integral part of these financial statements. 18 Evermore Global Value Fund COUNTRY ALLOCATION at June 30, 2015 (Unaudited) Country Long Exposure Short Exposure^ Net Exposure United States % % % France % — 9.9 % Netherlands % — 8.7 % Hong Kong % — 8.4 % Sweden % — 8.3 % Norway % % 8.3 % Italy % — 7.7 % Belgium % — % Spain % — 6.3 % Japan % — 2.8 % Switzerland % — 2.8 % Germany % — 2.7 % Singapore % — 2.0 % Romania % — % Greece % — % Total % % % ^ Security sold but not yet purchased. FORWARD FOREIGN CURRENCY CONTRACTS at June 30, 2015 (Unaudited) As of June 30, 2015, the Fund had the following forward currency contracts outstanding with Morgan Stanley: Amount Amount of of Net Currency Currency Settle- Currency Currency Unrealized to be to be ment to be to be Fair Appreciation Received Received Date Delivered Delivered Value (Depreciation) USD 9/14/15 CHF $ $ USD 9/14/15 EUR USD 9/14/15 JPY ) USD 9/14/15 NOK USD 9/14/15 RON USD 9/14/15 SEK USD 9/14/15 SGD ) EUR 9/14/15 USD ) RON 9/14/15 USD ) Net Value of Outstanding Forward Currency Contracts $ $ CHF EUR JPY NOK RON SEK SGD USD Swiss Franc Euro Japanese Yen Norwegian Krone Romanian New Leu Swedish Krona Singapore Dollar U.S. Dollars The accompanying notes are an integral part of these financial statements. 19 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited) ASSETS Investments in unaffiliated securities, at value^ (Note 2) $ Investments in affiliated securities, at value* Total investments, at value Unrealized gain on forward foreign currency contracts Foreign currency (cost $168,994) Receivables: Investment securities sold Cash held as collateral Fund shares sold Dividends and interest, net Dividend reclaims Due from broker, net Other Prepaid expenses Total assets LIABILITIES Unrealized loss on forward foreign currency contracts Securities sold but not yet purchased, at market value# Payables: Investment securities purchased Foreign currency payable Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments, foreign currency transactions & forward currency contracts Net unrealized appreciation on investments, foreign currency transactions & forward foreign currency contracts Net assets $ ^ Cost of unaffiliated investments $ * Cost of affiliated investments $ # Proceeds received $ The accompanying notes are an integral part of these financial statements. 20 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited), Continued Investor Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 21 (This Page Intentionally Left Blank.) 22 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Six Months Ended June 30, 2015 (Unaudited) INVESTMENT INCOME Income Dividends (net of $476,478 foreign withholding tax) Unaffiliated issuers $ Affiliated issuers Interest Other income 53 Total investment income EXPENSES (Note 3) Investment advisory fees Custody fees Dividend fees Administration fees Transfer agent fees Legal fees Distribution fees – Investor Class Fund accounting fees Registration fees Insurance expense Chief Compliance Officer fees Audit fees Trustee fees Reports to shareholders Miscellaneous expenses Total expenses Fees recouped — Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments, foreign currency transactions & forward foreign currency contracts Unaffiliated issuers Affiliated issuers — Change in net unrealized appreciation on investments, foreign currency translations & forward foreign currency contracts Unaffiliated issuers ) Affiliated Issuers Net realized and unrealized gain on investments, foreign currency transactions & forward foreign currency contracts Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 23 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, December 31, 2015# INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments, foreign currency transactions, forward foreign currency contracts & securities sold but not yet purchased Change in net unrealized depreciation on investments, foreign currency translations & forward foreign currency contracts ) ) Net increase (decrease) in net assets resulting from operations ) FROM DISTRIBUTIONS Net investment income – Investor Class — ) Net investment income – Institutional Class — ) Net decrease in net assets resulting from distributions paid — ) CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Investor Class Net increase in net assets derived from net change in outstanding shares – Institutional Class Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 24 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2015# December 31, 2014 Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed1 ) Net increase $ $ Six Months Ended Year Ended June 30, 2015# December 31, 2014 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed2 ) Net increase $ $ # Unaudited. 1 Net of redemption fees of $335 and $143, respectively. 2 Net of redemption fees of $301 and $2,150, respectively. The accompanying notes are an integral part of these financial statements. 25 Evermore Global Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year INVESTOR CLASS* Six-Months Ended June 30, Year Ended December 31, 2015# 2010** Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss)*** ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net investment income — ) — ) ) — Return of capital — — — ) — — Total distributions — ) — ) ) — Paid-in capital from redemption fees (Note 2) 1 1 1 1 1 1 Net asset value, end of period/year $ Total return*** %^ )% % % )% % SUPPLEMENTAL DATA Net assets, end of period/year (thousands) $ Portfolio turnover rate 35 %^ 42
